DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action vacates the non-final office action that was mailed on:  10/20/2021.  

Specification
The amendment filed 06/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The applicant instructed that paragraph 7 and 60 of the specification is to be amended.  However, the original specification, submitted on 12/04/2013, does not use paragraph number.  As such, it is unclear what amendment the applicant is trying to make.  In order to effect an effective amendment, the applicant’s instruction should refer to the original specification. 
 The amendment, referred to amendment to paragraph 7 and 60, are objected since the applicant’s amendment which were not supported in the original specification.  The applicant’s amendment insert new functionalities that were not envisoned and present the specification on the application filing date. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally provided is silent on the step of “limiting the number of repetitions of the exercise’s movement” and “a step of adjusting the duration of the musical accompaniment, whereby from the said musical accompaniment content with the rhythm for the exercise being matched to is selected, the selected content being representative of and recognizable as the full duration musical accompaniment, and whereby the adjusted duration of the musical accompaniment is not in direct correlation with the number of repetitions of the exercise.” (see claim 1, line  16-21).   A review of the specification fails to provide any teaching limiting the number of repetitions of the exercise’s movement and adjusting the duration of the musical accompaniment, whereby from the said musical accompaniment content with the rhythm for the exercise being matched to is selected, the selected content being representative of and recognizable as the full duration musical accompaniment, and whereby the adjusted duration of the musical accompaniment is not in direct correlation with the number of repetitions of the exercise.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujii JP 2008-167867 in view of Sakai US 2008/0051919, in view of Yamaura US 2003/0069669, and further in view of Akins US 2004/0086120
Claim 1:  The Fujii  reference provides a teaching of a system comprising a robot programmed physical exercises (see Fujii paragraph 1-2) comprising :

A micro-controller (see paragraph 34);
A memory (see paragraph 34 memory);
Motion parts (see paragraph 31 upper right arm; lower left arm and etc); 
Speakers (see paragraph 36 speaker 17a)
wherein the microcontroller, the memory, the motion parts and the speakers are permanently connected and contained within one housing (see FIG 1 item 13-17); 
whereby the rhythm is determined by means of beats per minute calculation (see paragraph 62-64), and whereby after the said matching instruction data of aligned musical accompaniment-exercise demonstration movements is generated for the robot (see paragraph 54).
The Fujii reference is silent on the teaching wherein the robot can connect through the Internet to a remote server, with which it can exchange data between the remote server’s database and the robot’s memory and whereby a musical accompaniment of an exercise is provided from the database, the musical accompaniment having a rhythm, the musical accompaniment not being permanently fixed and being replaceable and whereby the totality of matched musical accompaniments and the said instruction data are centrally stored in the remote server’s database.
The Fujii reference is silent on the teaching of step of adjusting the duration of the musical accompaniment, whereby from the said musical accompaniment content with the rhythm for the exercise being matched to is selected, the selected content being representative of and recognizable as the full duration musical accompaniment, and whereby the adjusted duration of the musical accompaniment is not in direct correlation with the number of repetitions of the exercise.

	The Sakai reference provides a teaching of adjusting the duration of the musical accompaniment, whereby from the said musical accompaniment content with the rhythm for the exercise being matched to is selected  (see paragraph 74 “the consumption energy can be determined using the weight of a user described in the personal profile information, and the exercise time (exercise duration time) assumed to be equal to the play time of music played by the audio playback apparatus 1 according to the present embodiment “).   With respect to the limitation of “the selected content being representative of and recognizable as the full duration musical accompaniment, and whereby the adjusted duration of the musical accompaniment is not in direct correlation with the number of repetitions of the exercise”.  The examiner takes the position that this particular limitation is directed to an interpretation of the content of the musical accompaniment.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Sakai to the robot of Fujii.  As the combination would have yielded predicable results and resulted in an improved system, namely, a systems that would be able to supply the user with exercise music and instruction from the server (see paragraph 11-13).  


Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Akins to the robot of Fujii would have yielded predicable results and resulted in an improved system, namely, a system that can be controlled remotely using a remote control as taught by Akins.  As doing so, would allow the user to control the user’s listening experience without the use of awkward interfaces (see paragraph 4).   
	The Fujii reference is silent on the teaching of whereby matching musical accompaniments to exercises includes a step of adjusting each exercise he number of repetition of the said exercise movement to a standard duration of a musical accompaniment.    However, the Yamaura reference provides a teaching of whereby matching musical accompaniments to exercises includes a step of adjusting each exercise he number of repetition of the said exercise movement to a standard duration of a musical accompaniment (see FIG 4C and paragraph 115).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fujii reference with the feature of musical accompaniments to exercises includes a step of adjusting each exercise he number of repetition of the said exercise movement to a standard duration of a musical accompaniment, as taught by Yamaura, in order to provide a compatible movement that is inline with the song (see paragraph 18).   
	With respect to the limitation of “limiting the number of repetitions of the exercise movement.”  The examiner takes the position that one of ordinary skilled in the art having the problem of determining the number of repetition of the exercise movement would determine a finite amount of repetition of the exercise movement.   It is understood that the number of exercise would be limited by the time available to the user.  
could have pursued the known potential solutions with a reasonable expectation of success.


Response to Arguments
Applicant’s response on the rejection of claim 1 under 35 U.S.C 103(a) has been reviewed.   However, it is unclear what argument the applicant is trying to provide to the Office.  The Applicant mentioned in passing that the specification paragraph 7 and 60 were amended.  However, the applicant has not made a specification amendment during the communication on 06/21/2021.  However, amendment to the specification would have no effect on the prior art analysis under 35 U.S.C 103.  As there are no argument directed to toward the rejection under 35 U.S.C 103(a).  The examiner takes the position that rejection on claim 1 under 35 U.S.C 103 over Fujii, Sakai, Yamaura, and Akins are still valid and shall be maintained.  
With respect to applicant’s argument that the specification paragraph 59 provide a teaching of a step of “limiting the number of repetitions of the exercise’s movement.”  The examiner respectfully disagrees.  In order to provide sufficient written description support.  Paragraph 59 appears describe a number of repeat move.  It is unclear how the step of limiting the number of repetitions of the exercise’s movement is performed.  MPEP 2161.01 shows that claim may lack written description support when: algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.  In this particular case, the applicant has not shown the step of “limiting the number of repetitions of the exercise’s movement” is performed.  
Similiarly, applicant’s argument that paragraph 59, 54, 58 and 60 provides a teaching of “a step of adjusting the duration of the musical accompaniment, whereby from the said musical accompaniment content 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715